DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response and amendments filed 1/12/2021 which amended claims 1, 3 and 4, and cancelled claim 2, has been entered.  Applicant’s amendment to the specification has also been entered.  Claims 1 and 3-26 are pending.  Claims 12-26 are withdrawn from further consideration as being directed to a non-elected invention.  Claims 1 and 3-11 have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Objection to the Specification - Withdrawn
The objection to the specification has been withdrawn in view of Applicant’s amendments to the specification. 

Claim Rejection - Withdrawn
The rejection of claim 2 under 35 U.S.C. § 103 as being unpatentable over Langford (U.S. PGPUB 2012/0076914; 2012), taken in view of Hendl et al. (U.S. PGPUB 2002/0068065; 2002) has been withdrawn in view of the cancellation of this claim.

Claim Interpretation

It is noted that for claims 1 and 3, the claims indicate that the suspension has a visual settling score of 3 or less when the suspension is stored for a certain amount of time at 0-40°C.  Applicant provides a settling score scale from 0-5 within the original specification (paragraph 52, pages 8-9; Figs. 1a-1f).  That is, the original specification 
In the interest of compact prosecution, in view of the supplied figures and since a “0” score has no settled particle, the scale is interpreted for a “1” as the amount of settled particles is less than 7.2 % of the total suspension volume, a “2” is a range of settled particles from 7.25 % to 21.4 % of the total suspension volume, while a “3” is a range of settled particles from 21.4 % to 50 % of the total suspension volume. 

Claim Rejection - 35 U.S.C § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1 and 3-11 remain rejected under 35 U.S.C. § 103 as being unpatentable over Langford et al. (U.S. PGPUB 2012/0076914; 2012; cited in the IDS dated 2/3/2020), taken in view of Hendl et al. (U.S. PGPUB 2002/0068065; 2002).
Regarding claims 1 and 4-6, Langford teaches liquid dietary supplement compositions that comprise an oil (e.g., fish oil or plant based oils such as corn, olive, soybean, sunflower seed or safflower oils, etc.) that is thickened using a thickening agent (e.g., a wax; natural or synthetic wax such as beeswax, soy wax or paraffin wax) dispersed in the oil in order to facilitate ease of delivery of the oil (paragraphs 8, 34, 40 and 112).  The oil and the thickening agent form a viscous liquid blend that can function Bacillus subtilis probiotic (paragraph 8).  The thickening agent is also chemically inert to the additional dietary supplement (paragraph 8).  In view of the above, Langford teaches a composition with known edible components.
Regarding claims 1, 4 and 9-11, Langford teaches that although embodiments are directed primarily to fish oil, they can be adapted to apply to other non-fish derived oils such as organic oils derived from plants, animals other than fish, and other organisms (paragraph 112).  Langford teaches one or more of the thickening agents can be used to thicken non-fish derived oils (paragraph 112).  These thickened non-fish derived oils can be used to suspend the supplements (paragraph 112).  Moreover, these thickened non-fish derived oils can be ingested as a dietary supplement (paragraph 112).  Human beings as well as animals can consume the thickened non-fish derived oils for health benefits (paragraph 112, i.e., they are edible).  Thickened non-fish derived oil can also be used externally on skin or hair as a topical ointment (paragraph 112).  Non-limiting examples of non-fish derived oils include plant-based oils such as olive oil, canola oil, flax seed oil, corn oil, sunflower seed oil, safflower oil, etc. (paragraph 112).  An amount of thickening agent added to a non-fish derived oil depends on the initial viscosity of the oil and the desired thickness for the liquid blend of non-fish derived oil and thickening agent (paragraph 112).  Langford teaches that an amount of thickening agent is added to the 
In view of the above, Langford explicitly teaches that the edible oil in the probiotic suspension can be an edible plant oil. 
Langford also teaches that the probiotic suspension can be thickened with various amounts of the thickening agent (wax) for a desired viscosity (paragraphs 38, 40, 55, 72 and 75).  Langford teaches that the viscosity of the probiotic suspension composition can range from about 90-300,000 cP at ambient temperature (e.g., 19-25 °C; paragraphs 38 and 55).  
Regarding claims 1 and 3, Langford teaches that the viscosity of the thickened fish oil is selected so that added dietary supplements can be suspended in the thickened fish oil without settling to a bottom of a container for about 180 days (i.e., a stable composition for approximately 26 weeks; paragraph 62).  In comparison, added dietary supplements suspended in unthickened fish oil will typically settle out completely in twenty-four hours (paragraph 62).  Langford also teaches that there was no apparent settling after the mixture remained at rest for about 120 hours (i.e., 5 days, interpreted at room temperature; paragraph 72).  Further, Langford teaches that if settling occurs after about 120 hours, the viscosity may be increased (e.g., by adding more thickening agent) to inhibit settling (paragraph 72).
In view of the above claim interpretation, since the Langford stable probiotic suspension composition is suspended without settling for approximately 26 weeks, the composition, which has the same structural components as is instantly claimed (i.e., at least one edible plant oil, wax and probiotic), will have a settling score within the range of 
The U.S. Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicant’s probiotic suspension, and if so to what extent, is different from Langford’s stabilized probiotic composition suspension having the same instantly claimed components.  Langford’s teachings demonstrate a reasonable probability that the probiotic suspension of the prior art is either identical or sufficiently similar to the claimed probiotic suspension that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to Applicant.  Clear evidence that Langford’s probiotic suspension does not possess a critical characteristic that is possessed by the claimed probiotic suspension would advance prosecution.
Further in view of Langford, if there is some settling that does occurs within the claimed range, Langford teaches remedial actions of utilizing additional thickener that can be added to inhibit the settling.  It would have been within the purview of one of ordinary skill in the art to prepare a probiotic suspension composition that stays suspended since it was known by the teachings of Langford to produce such a suspended probiotic composition with known thickening agents, visually assess the suspension over time and utilize known thickening agents to keep the suspension from having the probiotic settling out of solution. 
Bacillus subtilis) and digestive enzyme mixture was delivered or dosed into dosage bottles, and fish oil was added to finish the filling process (paragraph 27).  The water activity (aw) of the fish oil with or without the additional dietary supplements (i.e., probiotics) averaged about 0.25 to 0.375 (paragraph 27).  The water activity (aw) was tested using an Aqua Lab Water Activity Meter Series 3 system (paragraph 27).  
With regard to claims 1, 7 and 8, concerning the water activity of the stable probiotic containing suspension, as noted above, Langford teaches that the oil component comprises fish oil, where the fish oil used in the probiotic suspension composition (with and without supplements, i.e., probiotics) has a water activity of 0.25-0.37 (paragraph 27).  
As noted above, Langford teaches that the edible oil in the probiotic suspension can be an edible plant oil (paragraph 112).  
Although not explicitly stated in Langford, the water activity for the composition suspension is 0.001-0.40 (0.001-0.35 for claim 7; 0.001-0.30 for claim 8).  As noted above, Langford teaches a stable probiotic containing suspension that has the same structural components as is instantly claimed (i.e., at least one edible plant oil, wax and probiotic) where the fish oil used in the probiotic suspension composition (with and without supplements, i.e., probiotics) has a water activity of 0.25-0.37 (paragraph 27).  Langford’s stabilized probiotic suspension falls within the water activity range of Applicant’s probiotic suspension with water activity of 0.25-0.37.  In view of the above, Langford’s stabilized probiotic suspension will have a water activity that is within the 0.001-0.40 claimed range.
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.  
Additionally, if the probiotic suspension properties (e.g., water activity) is not inherent, it is additionally noted in the originally filed specification (paragraph 98) Applicant utilizes the same equipment to measure water activity as in Langford.  It would have been within the purview of one of ordinary skill in the art to utilize the same equipment as Applicant that is taught in Langford to measure the water activity of Langford’s stabilized probiotic suspension (which has the same components) and if not within the same water activity of 0.25-0.37 of the fish oil component, to make the appropriate adjustments (e.g., dry the composition by known techniques) to keep the stabilized probiotic suspension within range of the oil in order to maintain viability of the probiotic suspension composition.
In the alternative, although Langford teaches the above, including plant based oils such as corn oil, utilizing known low water activity values from probiotic suspension components, as well as utilizing the same equipment to measure water activity of the probiotic suspension, Langford does not explicitly teach that the formulated probiotic 
Hendl teaches pharmaceutical compositions having specific water activities (Title; claims 1 and 2; paragraph 26).  Hendl teaches that the composition comprises one or more bioactive agents (e.g., nutritional supplements, bacteria and mixtures thereof) and a non-aqueous liquid carrier (e.g., corn oil, safflower oil, olive oil, cod liver oil, soybean oil, etc.), where the combined composition is then adjusted in which the resulting composition has a formulation water activity of between 0.2 to about 0.5 (paragraphs 26, 49, 52; claims 1 and 2).  Hendl teaches that the adjustment comprises the addition of water either prior to, during or after the combining step, and/or manufacturing the formulation under conditions of high humidity, and/or selecting hydrated bioactive substances, vehicles, and/or excipients containing water such that the water activity of the final formulation is about 0.2 to about 0.5 (paragraph 26).  
Hendl teaches that in producing a composition that comprises a bioactive agent in corn oil with an adjusted water activity of between 0.2 and about 0.5, the concentration of water present in the bioactive agent and in the corn oil is measured (paragraphs 120-122; Example 10).  Several small scale lots of bioactive agent in corn oil is prepared, where to these lots various concentrations of water are added (paragraph 122; Example 10).  The lots are manufactured under conditions of 85% relative humidity, then the water activity (aw) for each of the test formulations are measured and the concentration of water needed for the final bioactive agent formulation to achieve a water activity level of 0.2 and 0.5 (taking into account the concentrations of water present in the specific lot of bioactive agent and lot of corn oil to be used) is determined (paragraph 122; Example 10).  The 
Hendl additionally teaches that corn oil is added to a manufacturing tank under conditions of 85% relative humidity (paragraph 124; Example 10).  The amount of water (determined above) that will provide a final formulation water activity of 0.2 to about 0.5 is added to the corn oil and mixed thoroughly (paragraph 124; Example 10).  The bioactive agent is then added and mixed (paragraph 124; Example 10).  
In view of the above, Hendl teaches that it was known in the art how to formulate compositions comprising bioactive agents (e.g., nutritional supplements, bacteria and mixtures thereof) and a non-aqueous liquid carrier (e.g., corn oil, safflower oil, olive oil, cod liver oil, soybean oil, etc.), where the water activity is measured for the components of the composition, formulations are measured for test compositions, and then subsequently the resulting composition is formulated and water activity tested to where the composition has a water activity from 0.2-0.5 which encompasses the claimed ranges in claims 1, 7 and 8.
A person of ordinary skill in the art would have been motivated to utilize the water activity testing and formulation methodologies as discussed in Hendl for the preparation of the Langford stable probiotic suspension composition since both references are in the field of producing compositions that comprise bacterial and nutritional supplements with known carrier oils (e.g., corn oil) with water activity data, Langford teaches known compositions with water activity data and the equipment to measure such data, while Hendl teaches that it was known in the art how to formulate compositions comprising bioactive agents (e.g., nutritional supplements, bacteria and mixtures thereof) and a non-
A person of ordinary skill in the art would have had a reasonable expectation of success in utilizing the water activity testing and formulation methodologies as discussed in Hendl for the preparation of the Langford stable probiotic suspension composition since in doing so would provide Langford an advantage in producing a stable probiotic suspension composition by acquiring precise data of the resultant formulated composition water activity data to ensure probiotic viability and stability within the final composition. 
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant argues that the Langford reference discloses a probiotic-containing suspension which comprises fish oil, wax and probiotics and provides argument as to why the fish oil utilized in the composition in Langford is in contrast to Applicant’s plant oil based composition (Reply, pages 8-9).  Further,  Applicant argues that since plant oil instead of fish oil was used to make the instant composition, and that plant oils do [not] produc[e] odor (as it do not contain PUFAs), it avoids the inherent problem created by 
Applicant’s arguments have been fully considered and found not persuasive in view of the combined teachings and the rationale for obviousness in the above rejection. 
As noted in the above rejection above, Applicant’s arguments are not persuasive since Langford explicitly teaches a liquid dietary supplement compositions that comprise an oil (e.g., fish oil or plant based oils such as corn, olive, soybean, sunflower seed or safflower oils, etc.) that is thickened using a thickening agent (e.g., a wax; natural or synthetic wax such as beeswax, soy wax or paraffin wax) dispersed in the oil in order to facilitate ease of delivery of the oil (paragraphs 8, 34, 40 and 112).  
Specifically, Langford teaches that although embodiments are directed primarily to fish oil, they can be adapted to apply to other non-fish derived oils such as organic oils derived from plants, animals other than fish, and other organisms (paragraph 112).  Langford teaches one or more of the thickening agents can be used to thicken non-fish derived oils (paragraph 112).  These thickened non-fish derived oils can be used to suspend the supplements (paragraph 112).  Moreover, these thickened non-fish derived oils can be ingested as a dietary supplement (paragraph 112).  Human beings as well as animals can consume the thickened non-fish derived oils for health benefits (paragraph 112, i.e., they are edible).  Thickened non-fish derived oil can also be used externally on skin or hair as a topical ointment (paragraph 112).  Non-limiting examples of non-fish derived oils include plant-based oils such as olive oil, canola oil, flax seed oil, corn oil, sunflower seed oil, safflower oil, etc. (paragraph 112).  
In view of the above and the rationale for obviousness, Langford provides all of the teachings for a person of ordinary skill in the art to make a composition as claimed.
With regard to Applicant’s arguments concerning the Hendl reference (Reply, page 9), they are not persuasive since Hendl actually bolsters the Langford reference since both references acknowledge that it was known in the art to utilize edible plant oils in edible dietary supplement and pharmaceutical compositions.
Applicant is reminded that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
Accordingly the rejection is maintained.

Conclusion

No claims are allowed.  No claims are free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631